

114 S732 IS: To amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian tribes.
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 732IN THE SENATE OF THE UNITED STATESMarch 12, 2015Mr. Tester (for himself, Mr. Moran, Mr. Franken, Mr. Heinrich, Ms. Heitkamp, Mrs. Murray, Ms. Stabenow, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to
			 take land into trust for Indian tribes.
	
		1.Reaffirmation of authority
			(a)Modification
 (1)In generalThe first sentence of section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 479), is amended— (A)by striking The term and inserting Effective beginning on June 18, 1934, the term; and
 (B)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian tribe. (2)Effective dateThe amendments made by paragraph (1) shall take effect as if included in the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 479), on the date of enactment of that Act.
 (b)Ratification and Confirmation of ActionsAny action taken by the Secretary of the Interior pursuant to the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 461 et seq.), for any Indian tribe that was federally recognized on the date of that action is ratified and confirmed, to the extent such action is subjected to challenge based on whether the Indian tribe was federally recognized or under Federal jurisdiction on June 18, 1934, as if the action had, by prior Act of Congress, been specifically authorized and directed.
			(c)Effect on Other Laws
 (1)In generalNothing in this section or the amendments made by this section shall affect— (A)the application or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.), as amended by subsection (a); or
 (B)any limitation on the authority of the Secretary of the Interior under any Federal law or regulation other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.), as so amended.
 (2)References in other lawsAn express reference to the Act of June 18, 1934 (25 U.S.C. 461 et seq.), contained in any other Federal law shall be considered to be a reference to that Act as amended by subsection (a).